COURT OF APPEALS
                              SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                   NO. 02-14-00165-CV


S & B Consulting Group, LLC,                  §   From County Court at Law No. 2
SimpsonBlack Consulting Group, LLC,
and Jennifer Simpson Black
                                              §   of Denton County (CV-2012-02212)

v.
                                              §   June 26, 2014

Cheryl Dietzman d/b/a DS Bader &
Associates                                    §   Per Curiam

                                      JUDGMENT

           This court has considered the record on appeal in this case and holds that

     the appeals filed by Jennifer Simpson Black on behalf of S&B Consulting Group,

     LLC and SimpsonBlack Consulting Group, LLC should be dismissed but that the

     appeal filed by Jennifer Simpson Black individually shall continue. It is ordered

     that the appeals of S&B Consulting Group, LLC and SimpsonBlack Consulting

     Group, LLC are dismissed for want of jurisdiction.

           It is further ordered that the case shall hereafter be styled “Jennifer

     Simpson Black v. Cheryl Dietzman d/b/a DS Bader & Associates.”


                                         SECOND DISTRICT COURT OF APPEALS

                                         PER CURIAM